DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 12/28/2021, in which claims 1, 8, and 15 have been amended. Thus, claims 1-2, 4-9, 11-16, and 18-21 are pending in the application.
Claim Objections
Claim 14 is objected to because the acronym RN has not been defined. Claim 14 must be amended to, at least and initially, define the acronym RN; where, the acronym RN can be used after initially defining it. For examination purposes, examiner interpreted this claim equivalently to claims 7 and 21, which are substantially similar, to recite “determining a time value for transmission of the IOI message". Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 8, and 15, the language "rearranging icons on a graphical user interface (GUI)" is not discussed or described in the Specification. For the claimed language, “rearranging icons on a graphical user interface (GUI),"  the specification does not even recite the claimed language, or properly describe or discuss what the claimed language means. Thus, being that the subject matter is not properly described in the application as filed, Claims 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 112(a).  
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 14, the language "determining a time value for transmission of the RN message" is not discussed or described in the Specification. For the claimed language, “determining a time value for transmission of the RN message,"  the specification does not even recite the claimed language, or properly describe or discuss what the claimed language means. Thus, being that the subject matter is not properly described in the application as filed, Claim 14  is rejected under 35 U.S.C. 112(a). For examination purposes, examiner interpreted this claim equivalently to claims the IOI message".
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating and distributing indications of interest without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a processor; and a memory storing instructions that, when executed by the processor, perform a series of steps, e.g., receiving an order to trade a financial instrument; posting at least a portion of the order to a merchandise board as a merchandise item, wherein the merchandise board is displayed on a graphical user interface and shows real time order data; generating a plurality of indication of interest (IOI) shapes which graphically correspond to the merchandise item, wherein each individual IOI shape graphically corresponds to at least one of a price or a release time, and wherein the individual IOI shapes convey a different price or release time based on the shape of the individual IOI shape; mapping one or more clients to one or more tiers, each tier associated with one of the IOI shapes; generating a client score for each of the one or more clients, wherein each client score the GUI, wherein the GUI comprises a plurality of rows, each row corresponding to a merchandise item, a plurality of columns, each column corresponding to a client, and wherein the IOI shape in each cell is defined at the interaction of each of the row and column of, respectively, the corresponding client and the corresponding merchandise order; transforming each IOI shape in each cell to represent a status of the corresponding client with respect to the corresponding merchandise order, wherein the representation is shown within the IOI shapes by, at least, coloration of the IOI shape; generating an IOI message for each IOI shape, wherein each IOI message is customizable; selecting by a sale's trader one of a plurality of options via at least one button or indication for transmitting the IOI message for the corresponding merchandise item, wherein the plurality of options includes at least one of an option to transmit the IOI message, an option to opt-in the client for receiving future IOI messages for the corresponding merchandise item based on the client score, or an option to opt-out the client from receiving future IOI messages for the corresponding merchandise item based on the client score; determining the origin of the corresponding merchandise item and the order; displaying the IOI message for each IOI shape as a text box containing at least one of the price and the quantity of the corresponding merchandise item; preventing the IOI message from being transmitted when the origin of the merchandise Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system, processor, memory, and graphical user interface (GUI) are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system, processor, memory, and graphical user interface (GUI) limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 8 and 15; and hence claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2, 9, and 16 are directed to a system, method, and non-transitory computer-readable medium, respectively, which perform the step of further including determining if a reroll is necessary. Dependent claims 4, 11, and 18 are directed to a system, method, and non-transitory computer-readable medium, respectively, which perform the step wherein the client financial data includes one or more of client trading activity, predetermined client preferences, currently held securities by the client, client exposure to various market sectors, and client or client competitor related news. Dependent claims 5, 12, and 19 are directed to a system, method, and non-transitory computer-readable medium, respectively, which perform the step of further including: determining whether each of the one or more clients should be automatically opted-in based on the client score and other information; and automatically opting-in clients based on the client score. Dependent claims 6, 13, and 20 are directed to a system, method, and non-transitory computer-readable medium, respectively, which perform the step of further including: receiving instructions to override the opt-in of each client. Dependent claims 7, 14, and 21 are directed to a system, method, and non-transitory computer-readable medium, respectively, which perform the step of further including: determining a time value for transmission of the IOI message. These steps describe the abstract idea of generating and distributing indications of interest (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2, 4-7, 9, 11-14, 16, and 18-21 are directed to an abstract idea.
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-21 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2, 4-7, 9, 11-14, 16, and 18-21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2, 4-7, 9, 11-14, 16, and 18-21 are directed to an abstract idea. Thus, claims 1-2, 4-9, 11-16, and 18-21 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 103 rejection of claims 1-2, 4-9, 11-16, and 18-21,  Examiner has withdrawn this rejection in view of Applicant's arguments/ remarks made in an amendment filed on 12/28/2021.
Applicant's arguments filed and dated on 12/28/2021 have been fully considered, but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-2, 4-9, 11-16, and 18-21 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection, as presented above, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-2, 4-9, 11-16, and 18-21.
Applicant argues that “claims do not recite a judicial exception.” Furthermore, Applicant asserts that “the claims recite “prevent[ing] the IOI message from being transmitted when the origin of the merchandise item and order match or when the sale's trader selected to opt-out the client from receiving future IOI messages.” Therefore, the claims recite system for sorting and 
With respect to Step 2A, Prong 1, Examiner respectfully notes that the “prevent[ing] the IOI message from being transmitted when the origin of the merchandise item and order match or when the sale's trader selected to opt-out the client from receiving future IOI messages” feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every argument under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that the claims recite an abstract idea of an abstract idea of generating and distributing indications of interest (i.e. trading merchandise) which is a Certain Methods of Organizing Human Activity [commercial and legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)] and hence the claims recite an abstract idea. Thus, the claim recites an abstract idea.
Furthermore, Examiner respectfully notes that the concept of sorting and filtering data while generating and distributing indications of interest (i.e. trading merchandise), as described throughout the Specification, corresponds to Certain Methods of Organizing Human Activity. The “receiving, generating, distributing, posting, mapping, displaying, transforming, determining, selecting, preventing, and transmitting of financial trade data” limitations are 
Applicant argues that “even if the claims do recite a judicial exception (not admitted), they are integrated into a practical application.” With respect to Step 2A, Prong 2, Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, generating, distributing, posting, mapping, displaying, transforming, determining, selecting, preventing, and transmitting trading financial data simply amount to the abstract idea of generating and distributing indications of interest. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of generating and distributing indications of interest and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, Applicant has simply provided a business method practice in the trading financial industry of managing trade financial data, and no technical solution or improvement has been disclosed. Hence, the claim does not integrate the abstract idea into a practical application.
Additionally, Applicant argues that “the claims are directed to a recognized practical application of the alleged judicial exception…. according to the SME Examples, a graphical user Id…..Therefore, the present claims are analogous to SME Example 37, Claim 1 because they recite an improved GUI which presents information in a more organized, usable manner in response to user usage (i.e., receiving an order).”
Examiner respectfully disagrees and notes that the claimed invention is simply directed to displaying information on a user interface. Displaying information is abstract in nature and displaying new information that has been received “based on usage” data does not result in technical improvements to the interface. Thus, displaying/presenting new information on a display does not integrate the abstract idea into a practical application. The “automatically” features simply amounts to mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Thus, the automation feature is not sufficient to show an improvement in computer-functionality or technology/technical improvements (see MPEP 2106.05(a)(1)). The claim simply makes use of a computer as a tool to apply the abstract idea without transforming the abstract idea into a patent eligible subject matter. Thus, these arguments are not persuasive.
Applicant argues that “even if the claims are directed to an abstract idea, which is not admitted, Applicant respectfully submits that the claims integrate the alleged abstract idea into an inventive concept which amounts to significantly more than an abstract idea.” With respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693